DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 7-19) in the reply filed on 8/5/20201 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “said second half” in the last line.  It should be changed to “said second half member” to be consistent with the previous claim language.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 11 recite the limitation “centered” in line 2.  It is not clear how said first half member or said second half member are centered in relation to the position of said contact portion and said connection portion.  For examination purpose, the inner mating surfaces of said first and second half members extending between said contact portions and said connection portions are located at the center of the hammer assembly of said first and second half members along its thickness as shown below.

    PNG
    media_image1.png
    241
    246
    media_image1.png
    Greyscale

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 7-13 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ehmann (U.S. Patent No. 2,404,775).
Regarding Claim 7, Ehmann teaches a method of fabricating a multi-connector hammer (See Figs. 6-9), said method comprising the steps of: 
a. forming a first half member (Fig. 6, 52), wherein said first half member comprises: 
i. a connection portion (Fig. 6, upper portion of (52) surrounding an eye (72)) having a first rod hole (Fig. 6, 72) positioned in said connection portion;
ii. a neck (Fig. 6, a portion of (52) extending between (72) and (59) and having (65)) having a first (Fig. 6, upper side of neck) and second (Fig. 6, lower side of neck) end, said neck first end (Fig. 6, upper side of neck) connected to said connection portion (Fig. 6, upper portion of (52) surrounding an eye (72)), wherein said neck (Fig. 6, a portion of (52) extending between (72) and (59) having (65)) is parallel to but offset with respect to said connection portion (Fig. 6, upper portion of (52) surrounding an eye (72)) (Fig. 8 shows that the outer surface of the upper portion of (52) is parallel to but offset from the outer surface of the neck);
iii. a contact portion (Fig. 6, one of the projections (59)) connected to said neck second end (Fig. 6, lower side of neck), wherein said neck is parallel to but offset with respect to said contact portion (Fig. 8 shows that the outer surface of one of the projections (59) of the first half member (52) is parallel to but offset from the outer surface of the neck); 

b. forming a second half member (Fig. 6, 53), wherein said second half member comprises: 
i. a connection portion (Fig. 6, upper portion of (53) surrounding an eye (73))   having a first rod hole (Fig. 6, 73) positioned in said connection portion;

iii. a contact portion (Fig. 6, one of the projections (61)) connected to said neck second end (Fig. 6, lower side of neck), wherein said neck is parallel to but offset with respect to said contact portion (Fig. 8 shows that the outer surface of one of the projections (61) of the second half member (53) is parallel to but offset from the outer surface of the neck); 

c. joining said neck (Fig. 6, neck having (65)) of said first hammer (Fig. 6, 52) to said neck (Fig. 6, neck having (66)) of said second half (Fig. 6, 53) (Fig. 9 shows that the neck portions of the first and second half members including the flange portions (65 & 66) are joined/mated together as the first half member (52) is rotatably installed inside the recess (54) of the head (51) according Col. 6, lines 10-19.).
Applicant is advised to refer to the below figure for a more clear mapping of each of the limitations.



    PNG
    media_image2.png
    376
    455
    media_image2.png
    Greyscale


Regarding Claim 8, Ehmann teaches the method according to claim 7 wherein said first half member (Fig. 6, 52) further comprises a second contact portion (Fig. 6, the other one of the projections (59)) connected to said neck second end (Fig. 6, lower side of neck).
Regarding Claim 9, Ehmann teaches the method according to claim 8 wherein said second half member (Fig. 6, 53) further comprises a second contact portion (Fig. 6, the other one of the projections (61)) connected to said neck second end (Fig. 6, lower side of neck). 
Regarding Claims 10 & 11, Ehmann teaches the method according to claims 9 and 10 wherein said neck of said first half member and said neck of second half member are further defined as being centered between said contact portion and said connection portion. (As shown in the above 112(b) rejection, the inner mating surfaces of the first and second half members extending between said contact portion and said connection portion are located at the center of the assembly of the first and second half members along its thickness.)
Regarding Claim 12, Ehmann teaches the method according to claim 7 wherein said contact portion (Fig. 6, one of the projections (59)) of said first half member (Fig. 6, 52) is further defined having a primary contact surface (Fig. 6, 69).
Regarding Claim 13, Ehmann teaches the method according to claim 8 wherein said contact portion (Fig. 6, one of the projections (61)) of said first half member (Fig. 6, 53) is further defined having a primary contact surface (Fig. 6, 68).
Regarding Claim 16, Ehmann teaches the method according to claim 7 wherein said connection portion (Fig. 6, upper portion of (52) surrounding an eye (72)) of said first half (Fig. 6, 52) member further comprises a shoulder (see figure below) positioned around said first rod hole (Fig. 6, 72).


    PNG
    media_image3.png
    337
    263
    media_image3.png
    Greyscale


Regarding Claim 17, Ehmann teaches the method according to claim 7 wherein said connection portion (Fig. 6, upper portion of (53) surrounding an eye (73)) of said second half 
Regarding Claims 18 & 19, Ehmann teaches the method according to claim 7 wherein each of said neck of said first half member and said neck of second half member further comprises a neck reinforcement (Fig. 6, 65 & 66) positioned along a portion of said neck (Col. 5, lines 68-72: strengthens the tip portions of the shank arms).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clement (U.S. Patent No. 2,207,455), Knight (U.S. Patent No. 3,022,018), Larson (U.S. Patent No. 2,607,538).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9/21/2021